DETAILED ACTION
In response to communications filed 04/16/2021 & 04/28/2021.
Claims 1-36 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021, 05/04/2021, 05/10/2021 & 05/18/2021 have been considered by the examiner.

Specification
The substitute specification filed 04/28/2021 has been entered.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a user equipment configured for grant free transmissions.  The user equipment receives an uplink grant free transmission resource configuration including a time resource, frequency resource, reference signal resource information and a periodicity of grant free transmission opportunity for transmission and re-transmission of uplink data to a network equipment.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Kar Kin Au et al. (US 2014/0254544 A1) teaching a user equipment receiving configurations for a grant-free transmission scheme.  There also exists prior art such as Qing Li et al. (US 2017/0367116 A1) teaching re-transmission of an uplink message for grant-less UL data.  However the prior arts on record alone or in combination fails to teach and/or suggest obtaining the uplink grant free transmission resources based on the RRC signaling without receiving downlink control information for the uplink grant free transmission resources.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 10, 19 and 28 with proper motivation at or before the time it was effectively filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468